UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 00-50347 JEFFERSON BANCSHARES, INC. (Exact name of registrant as specified in its charter) Tennessee 45-0508261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 120 Evans Avenue, Morristown, Tennessee (Address of principal executive offices) (Zip code) (423) 586-8421 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: At February 14, 2012, the registrant had 6,629,753 shares of common stock, $0.01 par value per share, outstanding. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Consolidated Statements of Condition - Unaudited Six months ended December 31, 2012 and year ended June 30, 2012 3 Consolidated Statements of Earnings - Unaudited Three and six months ended December 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income – Unaudited Three and six months ended December 31, 2012 and 2011 5 Consolidated Statements of Changes in Stockholders’ Equity – Unaudited Six months ended December 31, 2012 and 2011 6 Consolidated Statements of Cash Flows - Unaudited
